RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claims 1, 3-8, and 10-14, filed on 18 December 2020, have been entered in the above-identified application.  Claim 2 has been cancelled by applicant.  Claims 1 and 3-15 are pending.

Applicant is reminded that in accordance with 37 CFR 1.121(c)(4), no text shall be presented for canceled claims.  See also MPEP § 714(II)(C)(c).  Claim 2 has been cancelled yet includes all of the original claim text.  Note that it is acceptable to simply state “Claim 2 (canceled)".  Appropriate correction is required with future claim submissions.

WITHDRAWN REJECTIONS
The objections to claims 1, 5, 6, 8, and 10-14 made of record on page 3, paragraph 6 of the office action mailed 18 September 2020 have been withdrawn due to Applicant’s amendment in the response filed 18 December 2020.
The 35 U.S.C. § 112(b) rejection of claims 2, 4, 13, and 14, made of record on page 4, paragraph 8 of the office action mailed 18 September 2020 have been withdrawn due to Applicant’s amendment in the response filed 18 December 2020.
The 35 U.S.C. § 102 rejection of claims 1, 2, 8, 9, 10, 12, 14,and 15 over DeCoste, Jr. (U.S. Pat. 4,740,416), made of record on page 6, paragraph 10 of the office action mailed 18 September 2020 have been withdrawn due to Applicant’s amendment in the response filed 18 December 2020.  In particular, DeCoste does not specify that the fibers are arranged unidirectionally as claimed.
The 35 U.S.C. § 102 rejection of claims 1, 2, 4, and 8-15 over Groff (U.S. Pat. 4,308,313), made of record on page 8, paragraph 11 of the office action mailed 18 September 2020 have been withdrawn due to Applicant’s amendment in the response filed 18 December 2020.  In particular, Groff does not specify that the fibers are arranged unidirectionally as claimed.
The 35 U.S.C. § 103 rejection of claims 6 and 7 as over Groff (U.S. Pat. 4,308,313), made of record on page 12, paragraph 16 of the office action mailed 18 September 2020 have been withdrawn due to Applicant’s amendment in the response filed 18 December 2020.  In particular, Groff does not specify that the fibers are arranged unidirectionally as recited in claim 1.


NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 14 is objected to because of the following informalities.  Appropriate correction is required.
Claim 14 at lines 3-4 repeats the term “polyester”, and also repeats the term “polyester” at line 10.

Claim Rejections - 35 USC § 112

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7, the claim refers to “the plurality of air voids”, which lacks antecedent basis.  See MPEP § 2173.05(e).  The Examiner suggests instead referring instead to “the plurality of [[air]] voids” in line 2, or instead reciting “…wherein the matrix material comprises air voids” in lines 1-2 to overcome this rejection.

The following is a quotation of 35 U.S.C. 112(d):

(d) Reference in Dependent Forms. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 
Claim 3 is rejected under 35 U.S.C. 112(d) or  35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. The claim recites that the plurality of fibers comprise continuous or discontinuous fibers. However, all fibers are either continuous or not continuous.  Any art which reads on claim 1 necessarily also reads on claim 3.

Claim Rejections - 35 USC § 102
Claims 1, 3, 4, 8, 9, 11, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradshaw (U.S. Pat. 8,986,831).
Regarding claims 1 and 3, Bradshaw discloses a pressure-sensitive adhesive tear tape comprising unidirectional fibers (item 5 in FIG. 1-A) completely encapsulated within a thermoplastic matrix resin (item 6 in FIG. 1-A) as a carrier layer, cellulosic substrate layer 1, and adhesive layer 4 as shown in FIG. 1-A, reproduced below.  See description at col. 3, lines 56-63 and also col. 11, line 56 through col. 12, line 18.  Note that “encapsulation” is inclusive of coating the entire circumferential and longitudinal surface of the fibers, see id.  Thus the fibers are not exposed in lateral surfaces of the matrix material as claimed.  The tape may be used to attach, cover or reinforce articles 

    PNG
    media_image1.png
    373
    882
    media_image1.png
    Greyscale

Regarding claim 4, Bradshaw discloses that the fibers compose from 10-25 percent by weight and preferably from 16-19 percent1 by weight of the fibrous-material-containing composition, see col. 10, lines 31-49.  As the fiber materials are polymers such as polyethylene fiber described at col. 10, lines 31-49, and the matrix reinforcement is a polymer such as polyethylene homopolymer as described at col. 5, lines 36-52, their densities are approximately equal, and thus the weight percent loading is approximately equal to the volume percent loading.  Alternately, as shown visually in FIG. 1, the fibers comprise about 50% by volume of the fiber-reinforced layer.  The Examiner has therefore considered the most preferred range of 16-19 weight percent of fibers in the fiber-containing composition to be a teaching with sufficient specificity so as to anticipate the claimed volume percent range.
Claim 8, Bradshaw teaches that the fiber materials may be polymers such as polyester fiber, polypropylene fiber, natural fibers such as cotton or hemp, fiberglass, or other materials.  These read on natural polymers, synthetic polymers, and inorganic materials as claimed.
Claim 9, Bradshaw teaches that the matrix material is a thermoplastic material, see col. 3, lines 56-60.
Claim 11, Bradshaw teaches that the adhesive tape has a width of from 2-52 mm and more particularly from 4-12 mm, see col. 11, lines 1-5.  Bradshaw specifies a 12 mm tape width at col. 10, lines 61-64.  This anticipates the claimed range.
Claims 13-15, Bradshaw teaches that the adhesive layer may be a solvent-based adhesive, water-based adhesive, or hot melt adhesive.  Water-based adhesives also read on solvent-based adhesives.  See col. 4, lines 10-13.  Specific examples include acrylic adhesives and synthetic styrene-isoprene-styrene block copolymer elastomers, see col. 4, lines 15 through 59.  These read on acrylic adhesives and synthetic rubbers as in claim 14.  These adhesives are necessarily either thermosetting or cold setting.

Claims 1, 3, 8, 9, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downs (U.S. Pub. 2015/0275051).
Regarding claims 1 and 3, Downs describes an adhesive tape comprising at least one fiber matrix layer and an adhesive layer bonded to one side of the matrix layer, see abstract and p. 1, [0006].  Fibers are embedded in resin to form the fiber matrix layer, see p. 2, [0027] and [0036]. The polymer can fully occlude each of the 
Claim 8, Downs teaches that the fibers may be formed from synthetic polymers as described at p. 3, [0049].
Claim 9, Downs teaches that the resin of the matrix may be a thermosetting resin, see p. 2, [0027].
Claims 13-15, Downs teaches suitable adhesives which include reactive-and non-reactive pressure-sensitive adhesives, reactive thermoplastic polyurethanes, thermoplastic hot melt, crosslinked hot melt, and others, see p. 4, [0062].  These read on the hot-melt adhesives and polyurethane hot-melt adhesives and reactive adhesives specified in the claims.  These adhesive layers read on a thermosetting adhesive and cold-setting adhesives.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellyin (U.S. Pat. 5,972,141).
Regarding claims 1 and 3, Ellyin describes an adhesive patch for patching a crack or defect in a thick-walled steel pressure vessel comprising stacked sheets of pre-impregnated carbon fiber-reinforced epoxy and a structural adhesive, see abstract and col. 3, lines 27-41.  The pre-impregnated sheets consist of long unidirectional carbon 
Claims 13-15, Ellyin teaches in Example 4 using a two-part epoxy adhesive to bond the patch to a surface.  This reads on an epoxy adhesive as in claim 13, a reactive epoxy adhesive as in claim 14, and a thermo- or cold-setting adhesive as in claim 15.  Note that the samples are cured at room temperature and at 93 °C as described at col. 8, lines 22-34.

Claim Rejections - 35 USC § 103
Claims 4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw (U.S. Pat. 8,986,831).   The rejection of claim 4 is in alternative to the above rejection.
Regarding claims 10 and 12, Bradshaw is relied upon as described above. Bradshaw teaches that the adhesive tape has a thickness of from 0.228 to 0.382 mm, more particularly from 0.254 to 0.342 mm prior to adhesion to a paperboard.  See col. 10, lines 50-66.  Although Bradshaw does not specify the specific thicknesses of the adhesive layer along and the carrier layer alone, the disclosed thicknesses allow for adhesive and carrier layer thicknesses within the claimed ranges.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, In the alternative to the above discussion regarding the disclosed weight percentage of fibers in the fiber-containing composition to read on the claimed volume percentage of fibers in this composition, the Examiner notes that it would have been obvious to have selected materials for the fibers and for the polymer matrix such that the disclosed weight percentage range overlaps the claimed volume percentage range.  In particular Bradshaw discloses that the fibers compose from 10-25 percent by weight and preferably from 16-19 percent2 by weight of the fibrous-material-containing composition, see col. 10, lines 31-49.  As the fiber materials are polymers such as polyethylene fiber described at col. 10, lines 31-49, and the matrix reinforcement is a polymer such as polyethylene homopolymer as described at col. 5, lines 36-52, these densities are approximately equal, and thus the weight percent loading is approximately equal to the volume percent loading.
Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ellyin (U.S. Pat. 5,972.141) as applied above in view of Takashima (U.S. Pub. 2018/0100043).  Note that Takashima is based on foreign priority documents filed as early as 07 October 2016.  
Regarding claims 4-6, Ellyin is relied upon as described above, but does not specify the fiber volume content of the carrier layer as claimed.   Ellyin also does not specify the modulus of elasticity or tensile strength of the carbon fibers.
Takashima describes a unidirectional prepreg, fiber-reinforced thermoplastic resin sheet having carbon or glass fibers impregnated in the resin.  See abstract and p. 1, [0012].  The resin sheet is designed to have both high strength and moldability, see id.  The volume content of the fibers in the sheet is from 10-80 vol. %, see p. 8-9, [0077], and preferably from 25-45 vol. %.  Such a fiber volume fraction is preferable to increase the strength of the molded body sheet, see id.
The carbon fibers provide the backing sheet with a tensile strength of from 450-500 MPa and an elastic modulus of from 28-32 GPa, see p. 11, [0099].
Ellyin and Takashima are analogous because they each describe the use of prepreg carbon fiber-impregnated resin sheets.  Thus they are similar in structure and composition.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the carbon fiber-impregnated resin sheet of Takashima to form the adhesive patch of Ellyin in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use the prepreg tapes of Takashima as these provide for high strength and moldability, see p. 1, [0012].  This would be suitable for a reinforcing adhesive patch product of Ellyin.
Regarding claim 7, Takashima teaches that the fiber-reinforced sheet has a void fraction of less than 1% (see p. 2, [0025]), preferably from 0 to 0.4 vol. %, seep. 9, 
Claim 8, Takashima teaches using carbon fibers, see p. 4, [0050] and [0052].  This reads on a synthetic polymer and an inorganic material as claimed.
Claim 9, Takashima teaches using a thermoplastic resin for the matrix of the fiber-reinforced sheet, see p. 9-10, [0086-0087].
Claim 10, Takashima teaches that the thickness of the prepreg layer is from 10-200 microns (up to 0.2 mm), see p. 9, [0078].  This is within the claimed range.  Additionally, Ellyin teaches using a stack of such fiber-reinforced sheets, and thus the resulting backing layer may have a larger thickness.  See p. 2, lines 46-50.
Claim 11, Takashima teaches that the width of the prepreg sheet is preferably from 10 to 18 mm, see p. 9, [0079].  This is within the claimed range.
Claim 12, Ellyin teaches applying a “thin” layer of structural adhesive, see col. 6, lines 25-27.  Although Ellyin does not specify the thickness of such a layer, it is noted that Ellyin shows in FIG. 14 that the overall patch has a thickness of 3.18 mm.  Thus, the adhesive thickness is expected to be thinner than the patch, and thus less than 3.18 mm.  This overlaps the claimed range.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 18 December 2020 regarding the 35 U.S.C. § 102 rejection of claims 1-3, 8-9, and 13-15 of record over Downs (U.S. Pub. 2015/0275051) have been carefully considered but are deemed unpersuasive.

The Examiner is not persuaded.  Downs teaches that fibers are embedded in resin to form the fiber matrix layer, see p. 2, [0027] and [0036]. The polymer can fully occlude each of the fibers that make up any of the spread filaments, see p. 3-4, [0052].  Downs teaches that the fibers are unidirectional, see p. 3, [0046] and [0050].  Suitable fibers include spun-bonded fibers which are continuous (see p. 3, [0047]) or melt-blown fibers which may be continuous or discontinuous (see p. 3, [0048]).  As the fibers are embedded and fully occluded in the resin, they are completely surrounded by the resin matrix material and are not exposed on lateral surfaces of the matrix material as claimed.
 Accordingly, this 35 U.S.C. § 102 rejection is maintained.

Applicant’s arguments in the response filed 18 December 2020 regarding the 35 U.S.C. § 102 rejection of claims 1-3 and 13-15 of record over Ellyin (U.S. Pat. 5,972,141) have been carefully considered but are deemed unpersuasive.
Applicant admits that Ellyin discloses a process for patching a crack or other defect in a thick-walled steel component, and discloses stacked sheets of pre-
The Examiner is not persuaded.  Ellyin at col. 6, lines 52-63 describes the composite laminate microstructure.  See FIG. 8 showing the fibers to be completely encapsulated within the epoxy.  Thus the fibers are located entirely under the surface of the resin matrix and are not exposed on lateral surfaces of the matrix material.  The carbon fibers are unidirectional and continuous as shown in FIG. 8.
 Accordingly, this 35 U.S.C. § 102 rejection is maintained.

Applicant’s arguments in the response filed 18 December 2020 regarding the 35 U.S.C. § 103 rejection of claims 4-12 of record over Ellyin (U.S. Pat. 5,972,141) in view of Takashima (U.S. Pub. 2018/0100043) have been carefully considered but are deemed unpersuasive.
Applicant argues that Takashima does not remedy the alleged deficiencies of Ellyin.  However, Ellyin is not deficient as described above.  Therefore, this 35 U.S.C. § 103 rejection is maintained.

Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although Bradshaw recites 16-29 weight percent in Col. 10, line 46, this appears to be a typographical error as this preferred range is intended to be smaller than the broader disclosed ranges of 10-25 and 13-22 weight percent given earlier in the sentence.
        2 Although Bradshaw recites 16-29 weight percent in Col. 10, line 46, this appears to be a typographical error as this preferred range is intended to be smaller than the broader disclosed ranges of 10-25 and 13-22 weight percent given earlier in the sentence.